ORDER
This distraint matter is on appeal before this Court from the granting of a new trial by the circuit court judge.
A jury trial in magistrate’s court resulted in a $300 general verdict in favor of the appellant. The respondent appealed to the circuit court. No return was filed by the magistrate. The parties stipulated that the appellant was allowed to testify over objection about epileptic seizures she had suffered following the- termination of her electrical service. The trial judge granted the respondent’s motion for a new trial without benefit of a transcript of the testimony in the magistrate’s court.
The entire record before this Court consists of orders of the Circuit Court granting a new trial and settling the record. The record provided is not sufficient to allow this Court to make an intelligent determination of the issues presented.
*84IT IS THEREFORE ORDERED that the order of the trial judge shall be affirmed and the matter is hereby remanded to the magistrate’s court for a new trial.